Exhibit 10.5


LIMITED RENT GUARANTY

(Six Flags)

THIS LIMITED RENT GUARANTY (Six Flags) (this “Guaranty”) is made as of the
6th day of April, 2007 (the “Effective Date”), by and among (i) SIX FLAGS, INC.,
a Delaware corporation (“Guarantor”), (ii) CNL INCOME DARIEN LAKE, LLC, CNL
INCOME ELITCH GARDENS, LLC, CNL INCOME ENCHANTED VILLAGE, LLC, CNL INCOME
FRONTIER CITY, LLC, CNL INCOME SPLASHTOWN, LLC, CNL INCOME WATERWORLD, LLC and
CNL INCOME WHITE WATER BAY, LLC, each a Delaware limited liability company (the
“Real Property Landlord(s)”); and (iii) CNL INCOME DARIEN LAKE TRS CORP., CNL
INCOME ELITCH GARDENS TRS CORP., CNL INCOME ENCHANTED VILLAGE TRS CORP., CNL
INCOME FRONTIER CITY TRS CORP., CNL INCOME SPLASHTOWN TRS CORP., CNL INCOME
WATERWORLD TRS CORP. and CNL INCOME WHITE WATER BAY TRS CORP., each a Delaware
corporation (the “Personal Property Landlord(s)” and, collectively with the Real
Property Landlords, the “Landlord(s)”).

RECITALS:

A.            Six Flags Theme Parks Inc., Funtime, Inc., Elitch Garden Holdings
G.P., Frontier City Properties, Inc., SF Splashtown GP Inc., SF Splashtown Inc.
and Spring Beverage Holding Corp. (collectively, the “Securities Sellers”), as
“Sellers,” and PARC 7-F Operations Corporation, a Florida corporation (“PARC”),
as “Buyer,” entered into that certain Securities Purchase Agreement dated
January 10, 2007 (the “Securities Purchase Agreement”), pursuant to which, among
other things, Securities Sellers sold and transferred to PARC, and PARC
purchased and acquired from Securities Sellers, all of the equity interests and
partnership interests, as applicable, in: (i) Darien Lake Theme Park and Camping
Resort, Inc., (ii) Elitch Gardens, L.P., (iii) Enchanted Parks, Inc., (iv)
Frontier City Limited Partnership, (v) Premier Waterworld Concord, Inc., and
(vi) Tierco Water Park, Inc. (collectively, the “Owners”).

B.            PARC, as “Seller” and CNL Income Properties, Inc., a Maryland
corporation (“CIP”), as “Purchaser” entered into that certain Asset Purchase
Agreement dated January 10, 2007, as the same may be amended, and as assigned by
CIP to the Landlords pursuant to those certain Partial Assignments of Asset
Purchase Agreement dated April 6, 2007 (together, the “Asset Purchase
Agreement”), pursuant to which and contemporaneously with the closing of the
transactions under the Securities Purchase Agreement, PARC has caused the Owners
to sell, transfer and convey to Landlords all of the Assets (as defined in the
Asset Purchase Agreement).  Accordingly, as of the Effective Date, each Real
Property Landlord is the fee and/or leasehold owner of the real property,
improvements and certain personal property related to the theme park facility
set forth opposite its name on Exhibit A attached hereto (the “Property(ies)”)
and each Personal Property Landlord is the owner of certain other personal
property (which other personal property together with the Properties shall
hereinafter be collectively referred to as the “Proper(ties)”) related to the
theme park facility set forth opposite its name on Exhibit A attached hereto.


--------------------------------------------------------------------------------


C.            Pursuant to the Asset Purchase Agreement and as a condition
precedent to the closing thereunder, the Landlords and PARC Darien Lake, LLC,
PARC Elitch Gardens, LLC, PARC Enchanted Parks, LLC, PARC Frontier City, LLC,
PARC Splashtown, LLC, PARC Waterworld, LLC and PARC White Water Bay, LLC, each a
Florida limited liability company (individually, a “Tenant” and collectively,
the “Tenants”) have entered into those certain lease/sublease agreements set
forth on Exhibit B attached hereto, governing the leasing of the Properties from
Landlords to Tenants (the “Lease(s)”).

D.            Each Landlord is an Affiliate of each other Landlord, each Tenant
is an Affiliate of each other Tenant.

E.             As a further condition precedent to the closing under the
Securities Purchase Agreement and the Asset Purchase Agreement, Guarantor has
agreed, subject to certain terms, conditions and limitations more particularly
set forth herein, to guarantee payment of Guaranteed Rent under the Leases (the
“Limited Rent Guaranty (Six Flags)”).

F.             The transactions contemplated by the Securities Purchase
Agreement and the Asset Purchase Agreement are of direct, material and
substantial benefit to Guarantor.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Landlords hereby covenant and agree as follows:

SECTION 1

DEFINED TERMS

Terms not otherwise defined herein shall have meaning given them in the Leases.
The following terms, as used in this Guaranty, shall have the meanings set forth
below:

“Accounting Period” shall have the meaning given such term in the Leases.

“Affiliate” shall have the meaning given such term in the Leases.

“Aggregate Amount Funded” shall mean, as of any given point in time, the Amount
Funded for all prior Fiscal Years plus the Amount Funded for the current Fiscal
Year.

“Amount Funded” shall mean all Guaranteed Rent paid during a Fiscal Year by
Guarantor pursuant to the terms of this Guaranty.  The Amount Funded shall be
calculated cumulatively for all Accounting Periods elapsed during a Fiscal Year.

“Applicable Laws” shall have the meaning given such term in the Leases.

“Asset Purchase Agreement” shall have the meaning given such term in the
Recitals.

2


--------------------------------------------------------------------------------


“Business Day” shall have the meaning given such term in the Leases.

“CIP” shall have the meaning given such term in the Recitals.

“Default” shall have the meaning given such term in Section 2.A. hereof.

“Equity Event” shall mean the occurrence of a receipt of cash proceeds by the
Parc Guarantors from the issuance of equity on a combined basis, including,
without limitation, a Triggering Equity Event, which Equity Event is confirmed
by providing evidence to Guarantor that is reasonably satisfactory to Guarantor.

“Event of Default” shall have the meaning given such term in the Leases.

“Fiscal Year” shall have the meaning given such term in the Leases.

“Guarantee Payment Date” shall have the meaning given such term in Section 2.A
hereof.

“Guaranteed Rent” shall have the meaning given such term in Section 2.A hereof.

“Guarantor” shall have the meaning given such term in the Preamble.

“Guaranty Funding Limit” shall mean the lesser of (i) one dollar less than the
aggregate net cash proceeds received by the Parc Guarantors as a result of an
Equity Event, which amount shall be measured on the effective date of the
closing of the transactions contemplated by the Securities Purchase Agreement
and thereafter on the date a subsequent Equity Event occurs (but in no event
more than two (2) times during the twelve month period following the Effective
Date and each twelve month period thereafter) and (ii) Nine Million Nine Hundred
Ninety-Nine Thousand Nine Hundred Ninety-Nine and No/100 Dollars ($9,999,999);
provided, however, that the Guaranty Funding Limit shall be reduced by (x)
$1,000,000 on January 1 of each year during the Guaranty Term plus (y) any
Amount Funded hereunder, with such reduction to occur automatically on the date
of funding.  For the avoidance of doubt, if an Equity Event occurs after the
date hereof, then the amount of such Equity Event shall be taken into account in
the determination of the Guaranty Funding Limit, but, in no event, shall (i) the
Guaranty Funding Limit be increased by an amount that exceeds the amount by
which the Deferred Amount (as defined in the Promissory Note) is decreased,
solely as the result of an Equity Event, pursuant to the terms of the Promissory
Note or (ii) the subsequent Equity Event affect any annual reduction of the
Guaranty Funding Limit that occurred prior to the date of any such subsequent
Equity Event.

“Guaranty Term” shall have the meaning given such term in Section 3 hereof.

“Landlord” shall have the meaning given such term in the Preamble.

“Lease(s)” shall have the meaning given such term in the Recitals.

3


--------------------------------------------------------------------------------


“Legal Requirements” shall have the meaning given such term in the Leases.

“Limited Rent Guaranty (PARC)” shall mean that certain Limited Rent Guarnaty
(PARC) of even date herewith among PARC Guarantors and Landlords.

“Limited Rent Guaranty (Six Flags)” shall have the meaning given such term in
the Recitals.

“Overdue Rate” shall mean, on any date, a per annum rate of interest equal to
the lesser of (i) twelve percent (12%) or (ii) the maximum rate then permitted
under applicable law.

“Owners” shall have the meaning given such term in the Recitals.

“PARC” shall have the meaning given such term in the Recitals.

“PARC Aggregate Amount Funded” shall mean the aggregate amount funded by the
PARC Guarantors pursuant to the Limited Rent Guaranty (PARC).

“PARC Guarantor Default Notice” shall have the meaning given such term in
Section 2.A. hereof.

“Parc Guarantors” shall mean PARC Management, LLC, a Florida limited liability
company, PARC Operations LLC, a Florida limited liability company, PARC
Investors, LLC, a Florida limited liability company, and any Affiliate thereof.

“PARC Guarantor Unfunded Rent Due” shall have the meaning given such term in
Section 2.A. hereof.

“PARC Guaranty Funding Limit” shall mean the guaranty funding limit applicable
to the PARC Guarantors pursuant to the Limited Rent Guaranty (PARC).

“Persons” shall have the meaning given such term in the Leases.

“Personal Property Landlord(s)” shall have the meaning given such term in the
Preamble.

“Preamble” shall mean the first paragraph of this Agreement.

“Promissory Note” shall have the meaning given such term in the Securities
Purchase Agreement.

“Propert(ies)” shall have the meaning given such term in the Recitals.

“Personal Property Landlord(s)” shall have the meaning given such term in the
Preamble.

4


--------------------------------------------------------------------------------


“Recitals” shall mean paragraphs A through F under the heading “Recitals” in
this Agreement.

“Rent” shall have the meaning given such term in the Leases.

“Rent Default Notice” shall have the meaning given such term in Section 2.A.
hereof.

“Rent Due” shall have the meaning given such term in Section 2.A. hereof.

“Securities Sellers” shall have the meaning given such term in the Recitals.

“Tenant(s)” shall have the meaning given such term in the Recitals.

“Triggering Equity Event” shall have the meaning given such term in Section 3
hereof.

“Transfer” shall have the meaning given such term in the Leases.

“Unlawful Provisions” shall have the meaning given such term in Section 12
hereof.


SECTION 2

GUARANTY

Subject to the following provisions of this Section 2, Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to Landlord the full,
complete and timely payment to Landlord of all Rent, up to a maximum amount
equal to the Guaranty Funding Limit (collectively, “Guaranteed Rent”).  Subject
to the terms, provisions and limitations of this Guaranty, this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment.  For purposes
hereof, and notwithstanding anything to the contrary contained in the Leases, it
is expressly understood and agreed that the Guaranteed Rent guaranteed hereunder
shall not include any additional amounts, including, without limitation, any
sums for damages arising from an Event of Default or termination of the Leases,
specifically including damages computed on the basis of the acceleration of any
Rent due under the Leases, it being understood and agreed that Guarantor’s
agreement to pay Guaranteed Rent hereunder shall not exceed the amount of Rent
payable during the Guaranty Term in accordance with the Leases. The parties
hereto agree to the following:

A.            In the event that Tenant shall fail to pay when due (taking into
account any applicable cure period) any Rent (the “Rent Due”) under the Lease (a
“Default”), Landlords shall deliver written notice of such Default by Tenant to
Guarantor and to PARC Guarantors (the “Rent Default Notice”).  In the event that
PARC Guarantors fail to pay to Landlords any portion or all of the Rent Due
within ten (10) calendar days after the Rent Default Notice, the Landlords shall
provide Guarantor with written notice of any Rent Due (the “PARC Guarantor
Unfunded Rent Due”) that PARC Guarantors have failed or refused to pay (the
“PARC Guarantor Default Notice”).  Guarantor shall pay to Landlords, the PARC
Guarantor Unfunded Rent Due,

5


--------------------------------------------------------------------------------


within ten (10) calendar days following Guarantor’s receipt of the PARC
Guarantor Default Notice (the “Guarantee Payment Date”).

B.            Subject to the terms, provisions and limitations of this Guaranty,
this Guaranty is a continuing Guaranty and shall remain in full force and effect
until the termination or expiration of the Guaranty Term.

C             Guarantor also agrees, as principal obligor and not as a guarantor
only, to pay to Landlord, in immediately available funds, all interest on
amounts recoverable under this Guaranty, from the date of Guarantee Payment Date
until payment, at the Overdue Rate.

F.             Any payment of Rent made to Landlord in accordance with this
Guaranty shall be deemed to cure any Event of Default under the Lease with
respect solely as to an Event of Default with respect to payment of Rent and
only to the extent of Rent actually paid hereunder.

SECTION 3

GUARANTY TERM

The term of this Guaranty (the “Guaranty Term”) shall be the period commencing
on the Effective Date and ending on the earliest to occur of:

1.                                       the first date on which the Aggregate
Amount Funded equals the Guaranty Funding Limit;

2.                                       the date the Guaranty Funding Limit
equals zero;

3.                                       the date on which the last of the
Leases terminates pursuant to the terms thereof, other than a termination due to
an Event of Default by Tenant (except that Rent accrued up to the date of such
termination and unpaid shall be and remain guaranteed amounts hereunder until
paid); and

4.                                       the date of a transfer of the Leases to
a Permitted Third-Party Assignee pursuant to Section 16.1 of the Leases.

Notwithstanding the foregoing, a termination of this Guaranty in accordance with
(1) or (2) above shall become null and void and this Guaranty shall recommence
on any date that an Equity Event occurs after such termination (such Equity
Event, a “Triggering Equity Event”); provided, that the sum of (i) the initial
Guaranty Funding Limit; (ii) the Triggering Equity Event and (iii) all other
Equity Events and Triggering Equity Events hereunder does not exceed $9,999,999;
provided, further, that the Guaranty shall at all times be subject to the
Guaranty Funding Limit.

6


--------------------------------------------------------------------------------



SECTION 4

LEASES

Guarantor has received copies of the Leases and hereby acknowledges the terms,
covenants and conditions of the Leases.  The Leases shall not be amended,
modified or supplemented in any material respect without Guarantor’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.   Landlord agrees to provide notice of any Event of Default under
the Leases to Guarantor as soon as practicable after Landlord has knowledge of
such Event of Default.

SECTION 5

WAIVERS BY GUARANTOR

Subject to Section 2 hereof, Guarantor hereby waives (a) notice of any default
hereunder and any default, breach or nonperformance or any Default or Event of
Default with respect to any of the Guaranteed Rent under the Leases, (b) demand
for performance or observance of, and any enforcement of any provision of, or
any pursuit or exhaustion of rights or remedies against Tenants, under or
pursuant to the Leases, or any agreement directly or indirectly relating thereto
and any requirements of diligence or promptness on the part of Landlords in
connection therewith, and (c) to the extent Guarantors lawfully may do so, any
and all demand and notices of every kind and description with respect to the
foregoing or which may be required to be given by any statute or rule of law
and, subject to Section 16 hereof, any defense of any kind which it may now or
hereafter have with respect to this Guaranty, the Leases or the Guaranteed Rent
guaranteed hereunder.  Guarantor agrees that the liability of Guarantor
hereunder shall in no way be affected, diminished, or released by (i) any
forbearance or indulgence which may be granted to a Tenant (or to any successor
thereto or to any Person which shall have assumed the obligations thereof) under
the Lease, except if such forbearance or indulgence amends, alters, modifies or
otherwise affects the amount of Rent or the Tenant’s obligation to pay the Rent
and, in such event only to the extent of such effect on the amount of Rent or
Tenant’s obligation to pay the Rent, (ii) any waiver or amendment of any term,
covenant or condition in the Leases, except if such waiver or amendment amends,
alters, modifies or otherwise affects the amount of Rent or the Tenant’s
obligation to pay the Rent and, in such event only to the extent of such effect
on the amount of Rent or Tenant’s obligation to pay the Rent or (iii) the
acceptance of additional security.

SECTION 6

ENFORCEMENT

A.            Subject to the terms and provisions of this Section, Guarantors
agree that this Guaranty may be enforced by any one or more Landlords. 
Guarantor agrees that nothing herein contained shall prevent Landlords from
suing on the Leases, or from exercising any other right

7


--------------------------------------------------------------------------------


available to Landlords under the Leases.  The exercise of any of the
aforementioned rights shall not constitute a legal or equitable discharge of
Guarantor, it being the purpose and intent of Guarantor that its obligations
under this Guaranty shall be absolute and unconditional until the termination of
this Guaranty pursuant to the terms of this Guaranty.  Guarantor’s covenants and
agreements set forth in this Section shall survive the expiration or termination
of this Guaranty.

B.            If any litigation or other court action, arbitration or similar
adjudicatory proceeding is commenced by Landlords to enforce this Guaranty, all
fees, costs and expenses, including, without limitation, reasonable attorneys
fees and court costs, incurred by Landlords in such litigation, action,
arbitration or proceeding shall be reimbursed by Guarantor, as principal obligor
and not as a guarantor only, if Landlords are the prevailing party.  If
Landlords prevail in part in such litigation, action, arbitration or proceeding,
and loses in part, the court, arbitrator or other adjudicator presiding over
such litigation, action, arbitration or proceeding shall award reimbursement of
the fees, costs and expenses incurred by Landlords on an equitable basis. 
Guarantor’s covenants and agreements set forth in this Section shall survive the
expiration or termination of this Guaranty and shall be due and payable
notwithstanding, and may in fact exceed, any and all limits set forth in this
Guaranty..

C.            It is expressly understood and agreed by Guarantor and Landlords
that Landlords may appoint any one or more Landlord to exercise the rights of
Landlords hereunder.

SECTION 7

CLAIMS BY GUARANTOR AGAINST TENANTS

Nothing hereunder contained shall operate as a release or discharge, in whole or
in part, of any claim of Guarantor against Tenants by subrogation or otherwise,
by reason of any act done or any payment made by Guarantor pursuant to the
provisions of this Guaranty; but all such claims shall be subordinate to the
claims of Landlords.

SECTION 8

FAILURE TO FUND BY GUARANTOR

If Guarantor is required to provide funds to Landlords pursuant to this Guaranty
and fails to do so at such time Guarantor is required to do so hereunder,
interest at the Overdue Rate shall accrue and be due and owing by Guarantor to
Landlord for any Guaranteed Rent not paid when due (which interest shall accrue
from the date on which such amounts were required to be funded hereunder until
the date on which such amounts are actually funded); it being understood and
agreed that to the extent any amounts required to be paid by Guarantor hereunder
already include interest at the Overdue Rate pursuant to Section 3.6 of the
Leases, Guarantor shall not be required to pay such interest twice.  Guarantor’s
covenants and agreements set forth in this Section shall survive the expiration
or termination of this Guaranty.

8


--------------------------------------------------------------------------------



SECTION 9

NOTICES

Notices, statements and other communications to be given under the terms of this
Guaranty shall be in writing and delivered by hand against receipt or sent by
certified or registered mail or Express Mail service, postage prepaid, return
receipt requested or by nationally utilized overnight delivery service,
addressed to the parties as follows:

 

To Landlords:

c/o CNL Income Partners, LP

 

 

CNL Center at City Commons, 12th Floor

 

 

450 South Orange Avenue

 

 

Orlando, Florida 32801

 

 

Attn:     Tammie A. Quinlan, Chief Financial Officer

 

 

             Amy Sinelli, Vice President and Corporate Counsel

 

 

Fax:     (407) 540-2544

 

 

 

 

 

with copy to:

 

 

 

 

 

Lowndes Drosdick Doster Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801

 

 

Attn:     William T. Dymond, Jr., Esquire

 

 

Fax:      (407) 843-4444

 

 

 

 

To Guarantor:

Six Flags, Inc.

 

 

1540 Broadway, 15th Floor

 

 

New York, New York 10036

 

 

Attn:     James M. Coughlin, Esquire

 

 

Fax:      (212) 354-3089

 

 

 

 

 

with copy to:

 

 

 

 

 

Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, New York 10281

 

 

Attn:     Dennis J. Block, Esquire

 

 

Fax:      (212) 504-5557

 

or at such other address as is from time to time designated by the party
receiving the notice.  Any such notice that is mailed in accordance herewith
shall be deemed received when delivery is received or refused, as the case may
be.

9


--------------------------------------------------------------------------------



SECTION 10

APPLICABLE LAW; JURISDICTION

This Guaranty shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any conflicts of law provisions
thereof.  The parties hereto submit to the personal jurisdiction of the courts
of the State of New York and the Federal courts of the United States sitting in
New York City, New York, and any appellate court to which an appeal from any
such state or Federal court may be taken, and hereby irrevocably and
unconditionally agree that all claims with respect to any such claim may be
heard and determined in such state court or, to the extent permitted by law, in
such Federal court.  The parties agree that a final judgment in any such claim
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law.  Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Guaranty or any related matter in any New York state or Federal court
located in New York City, New York and the defense that such court is an
inconvenient forum for the maintenance of such claim.


SECTION 11

CUMULATIVE RIGHTS

All the rights of the parties herein are cumulative and not alternative and may
be enforced successively or concurrently.  Failure of any party to exercise any
of its rights shall not be deemed a waiver thereof, and no waiver of any of a
party’s rights shall be deemed to apply to any other rights.


SECTION 12

SEVERABILITY

In case any provision (or any part of any provision) contained in this Guaranty
shall for any reason be held to be invalid, illegal or unenforceable in any
respect (an “Unlawful Provision”), such Unlawful Provision shall not affect any
other provision (or remaining part of the affected provision) of this Guaranty,
but this Guaranty shall be construed as if such Unlawful Provision had never
been a part of this Guaranty unless such Unlawful Provision materially affects
the benefits and burdens anticipated by the parties in entering into this
Guaranty.

10


--------------------------------------------------------------------------------



SECTION 13

GRAMMAR

When used herein, the singular shall include the plural; the plural the
singular; and the use of any gender shall be applicable to all genders.


SECTION 14

TIME OF THE ESSENCE

Time is of the essence in the performance of the obligations and undertakings of
the parties hereto.


SECTION 15

CAPTIONS

The captions appearing in this Guaranty are inserted only as a matter of
convenience and do not define, limit, construe or describe the scope or intent
of the sections of this Guaranty or in any way affect this Guaranty.


SECTION 16

MISCELLANEOUS

A.            Limitation of Liability.  Nothing in this Guaranty shall create
any liability or obligation for Guarantor to pay the Guaranteed Rent or any of
the other amounts due hereunder to the extent Tenants would not have liability
or otherwise be responsible to Landlords for Rent under the Leases.  Guarantor
shall have the right to assert as a defense to any of its liabilities and
obligations hereunder any defense that is available to Tenants under the
Leases.  Notwithstanding the foregoing to the contrary, the obligations of
Guarantor contained in this Guaranty shall nevertheless remain in full force and
effect and shall be binding upon Guarantor if Tenant is under no legal
obligation to pay any Rent under the Lease as a result of insolvency,
bankruptcy, or other similar proceedings affecting Tenant or any assets of
Tenant.

B.            Reimbursement, Subrogration, Etc.  In the event that Guarantor
pays any amount of Guaranteed Rent hereunder, such amount paid by Guarantor,
including any interest thereon, plus the amount of any fees, expenses or costs
paid by Guarantor in accordance with Section 6 hereof, shall become a debt
obligation of Tenant and the Parc Guarantors to Guarantor and, notwithstanding
any prohibition to the contrary contained in the Leases, Tenant shall deliver a
promissory note to Guarantor, substantially in the form of the Promissory Note,
in the amount of the Guaranteed Rent paid, and any interest paid thereon, in
accordance with this Guaranty.  The

11


--------------------------------------------------------------------------------


obligations under such note shall rank senior to the Promissory Note but shall
be expressly subordinate to the Lease and the Limited Rent Guaranty (PARC). 
Until all obligations of Tenants under the Leases shall have been paid and
performed in full, Guarantor shall have no right of subrogation, and Guarantor
waives any defense it may have based upon any election of remedies by Landlords
which destroy Guarantor’s subrogation rights or Guarantor’s rights to proceed
against Tenants for reimbursement, (including, without limitation, any loss of
rights Guarantor may suffer by reason of any rights, powers or remedies of
Tenants in connection with any anti-deficiency laws or any other laws limiting,
qualifying or discharging the indebtedness to Landlord).  If, notwithstanding
such waiver, any funds shall be paid or transferred to Guarantor on account of
such subrogation, contribution, or other similar rights at any time when all of
the obligations of Tenants have not been paid in full, Guarantor shall hold such
funds in trust for Landlords and shall forthwith pay over to Landlords such
funds to be applied by Landlords to the obligations of Tenants.  Nothing
contained in this paragraph shall limit Holder’s right to be paid under the
Promissory Note or any other note issued in accordance herewith so long as
Tenants are current in all Rent due and payable to Landlords so long as there is
no continuing Event of Default under the Leases.

C.            Continuing Enforcement.  If, after receipt of any payment under
this Guaranty, Landlords are compelled or agree, for settlement purposes, to
surrender such payment to any Person relating to Guarantor’s insolvency,
bankruptcy or inability to pay its debts as they become due or as a direct
result of Guarantor’s actions (including, without limitation, a determination
that such payment is void or voidable as a preference or fraudulent conveyance,
an impermissible setoff, or a diversion of trust funds), Guarantor’s obligation
to fund under this Guaranty shall continue (subject to such other limitations as
are set forth herein) as if the payment (which was so surrendered) had not been
made.  The provisions of this Section shall survive the termination of this
Guaranty.

D.            Remedies Cumulative.  No remedy herein conferred upon a party
hereto is intended to be exclusive of any other remedy, and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity (including, without
limitation, the right to seek the remedy of specific performance) or by statute
or otherwise.

E.             Entire Agreement.  This Guaranty constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

F.             Counterparts.  The parties agree that this Guaranty may be signed
and delivered in counterparts.

[Signatures Begin on Next Page]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
with the intention of creating an instrument under seal.

 

GUARANTOR:

 

 

 

SIX FLAGS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ James M. Coughlin

 

 

Name:

James M. Coughlin

 

 

Title:

General Counsel

 

 

 

 

LANDLORDS:

 

 

 

CNL INCOME DARIEN LAKE, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Amy Sinelli

 

 

Name:  Amy Sinelli

 

Title:   Senior Vice President

 

 

 

CNL INCOME ELITCH GARDENS, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Amy Sinelli

 

 

Name:  Amy Sinelli

 

Title:   Senior Vice President

 

 

 

CNL INCOME ENCHANTED VILLAGE, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Amy Sinelli

 

 

Name:  Amy Sinelli

 

Title:   Senior Vice President

 

 

 

CNL INCOME FRONTIER CITY, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Amy Sinelli

 

 

Name:  Amy Sinelli

 

Title:   Senior Vice President

 

Signature Page to Limited Rent Guaranty


--------------------------------------------------------------------------------


 

 

CNL INCOME SPLASHTOWN, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME WATERWORLD, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME WHITE WATER BAY, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME DARIEN LAKE TRS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME ELITCH GARDENS TRS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME ENCHANTED VILLAGE TRS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Amy Sinelli

 

 

Name:  Amy Sinelli

 

Title:   Senior Vice President

 

Signature Page to Limited Rent Guaranty


--------------------------------------------------------------------------------


 

 

CNL INCOME FRONTIER CITY TRS CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Amy Sinelli

 

 

 

 Name:  Amy Sinelli

 

 

 Title:   Senior Vice President

 

 

 

 

CNL INCOME SPLASHTOWN TRS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME WATERWORLD TRS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

CNL INCOME WHITE WATER BAY TRS CORP.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Amy Sinelli

 

 

 

Name:  Amy Sinelli

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

TENANTS:

 

 

 

PARC DARIEN LAKE, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

Name:  Randal H. Drew

 

Title:   President

 

Signature Page to Limited Rent Guaranty


--------------------------------------------------------------------------------


 

 

PARC ELITCH GARDENS, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

 

Name: Randal H. Drew

 

 

Title:   President

 

 

 

 

PARC ENCHANTED PARKS, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

 

Name: Randal H. Drew

 

 

Title:   President

 

 

 

 

PARC FRONTIER CITY, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

 

Name: Randal H. Drew

 

 

Title:   President

 

 

 

 

PARC SPLASHTOWN, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

 

Name: Randal H. Drew

 

Title:   President

 

Signature Page to Limited Rent Guaranty


--------------------------------------------------------------------------------


 

 

PARC WATERWORLD, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

 

Name: Randal H. Drew

 

 

Title:   President

 

 

 

 

PARC WHITE WATER BAY, LLC,

 

a Delaware limited liability company

 

 

 

By:

PARC OPERATIONS, LLC,

 

 

a Florida limited liability company,

 

 

Sole Member

 

 

 

 

By:

/s/ Randal H. Drew

 

 

 

Name: Randal H. Drew

 

 

Title:   President

 

Signature Page to Limited Rent Guaranty


--------------------------------------------------------------------------------


EXHIBIT A

List of Properties

Landlord

 

Property

 

 

 

CNL Income Darien Lake, LLC

 

Six Flags Darien Lake, Darien Center, NY

CNL Income Darien Lake TRS Corp.

 

 

 

 

 

CNL Income Elitch Gardens, LLC

 

Elitch Gardens, Denver, CO

CNL Income Elitch Gardens TRS Corp.

 

 

 

 

 

CNL Income Enchanted Village, LLC

 

Enchanted Village & Wild Waves, Federal Way, WA

CNL Income Enchanted Village TRS Corp.

 

 

 

 

 

CNL Income Frontier City, LLC

 

Frontier City, Oklahoma City, OK

CNL Income Frontier City TRS Corp.

 

 

 

 

 

CNL Income Splashtown, LLC

 

Splashtown, Spring, Texas

CNL Income Splashtown TRS Corp.

 

 

 

 

 

CNL Income Waterworld, LLC

 

Waterworld, Concord, CA

CNL Income Waterworld TRS Corp.

 

 

 

 

 

CNL Income White Water Bay, LLC

 

White Water Bay, Oklahoma City, OK

CNL Income White Water Bay TRS Corp.

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

Leases

1.                                       Lease Agreement, dated as of April 6,
2007, between CNL Income Darien Lake, LLC, as landlord, and PARC Darien Lake,
LLC, as tenant.

2.                                       Lease Agreement, dated as of April 6,
2007, between CNL Income Elitch Gardens, LLC, as landlord, and PARC Elitch
Gardens, LLC, as tenant.

3.                                       Sublease Agreement, dated as of April
6, 2007, between CNL Income Enchanted Village, LLC, as landlord, and PARC
Enchanted Parks, LLC, as tenant.

4.                                       Lease Agreement, dated as of April 6,
2007, between CNL Income Frontier City, LLC, as landlord, and PARC Frontier
City, LLC, as tenant.

5.                                       Lease Agreement, dated as of April 6,
2007, between CNL Income Splashtown, LLC, as landlord, and PARC Splashtown, LLC,
as tenant.

6.                                       Sublease Agreement, dated as of April
6, 2007, between CNL Income Waterworld, LLC, as landlord, and PARC Waterworld,
LLC, as tenant.

7.                                       Lease Agreement, dated as of April 6,
2007, between CNL Income White Water Bay, LLC, as landlord, and PARC White Water
Bay, LLC, as tenant.

8.                                       Personal Property Lease Agreement,
dated as of April 6, 2007, between CNL Income Darien Lake TRS Corp., as
landlord, and PARC Darien Lake, LLC, as tenant.

9.                                       Personal Property Lease Agreement,
dated as of April 6, 2007, between CNL Income Elitch Gardens TRS Corp., as
landlord, and PARC Elitch Gardens, LLC, as tenant.

10.                                 Personal Property Sublease Agreement, dated
as of April 6, 2007, between CNL Income Enchanted Village TRS Corp., as
landlord, and PARC Enchanted Parks, LLC, as tenant.

11.                                 Personal Property Lease Agreement, dated as
of April 6, 2007, between CNL Income Frontier City TRS Corp., as landlord, and
PARC Frontier City, LLC, as tenant.

12.                                 Personal Property Lease Agreement, dated as
of April 6, 2007, between CNL Income Splashtown TRS Corp., as landlord, and PARC
Splashtown, LLC, as tenant.

13.                                 Personal Property Sublease Agreement, dated
as of April 6, 2007, between CNL Income Waterworld TRS Corp., as landlord, and
PARC Waterworld, LLC, as tenant.

14.                                 Personal Property Lease Agreement, dated as
of April 6, 2007, between CNL Income White Water Bay TRS Corp., as landlord, and
PARC White Water Bay, LLC, as tenant.


--------------------------------------------------------------------------------